A. LEON HIGGINBOTHAM, JR.,
concurring in result.
Although I join the majority in all respects with regard to claims raised by En-gler on this appeal, I cannot join in the reasoning adopted to resolve the government’s challenge of the district court’s determination that the felony provisions of the Migratory Bird Treaty Act (“MBTA”) are unconstitutional. Because the majority gratuitously and, I think, ill-advisedly concludes that the felony provisions of the MBTA satisfy the requirements of due process even if construed to impose strict liability, I write separately to express my views.
I.
The government appeals from the district court’s determination that because the felony provisions of the MBTA impose harsh penalties and conviction thereunder “gravely besmirch[es]” the offender’s reputation, Holdridge v. United States, 282 F.2d 302, 310 (8th Cir.1960), the absence of a scienter requirement offends due process.
Engler was indicted, inter alia, for violations of the MBTA, 16 U.S.C. §§ 703 and 707(b), in two separate indictments. After the jury returned a verdict of guilty on all charges, Engler filed a motion for permission to challenge the constitutionality of § 707(b)(2) based on the intervening decision of the Sixth Circuit in United States v. Wulff, 758 F.2d 1121 (6th Cir.1985). In Wulff the Sixth Circuit held the felony provisions of the MBTA unconstitutional reasoning that the absence of an express scienter requirement violates a defendant’s right to due process. In reliance on Wulff, the district court in the instant appeal dismissed the felony indictments against En-gler.
The government advances a three-prong argument which it maintains mandates reversal of the district court’s holding. First, the government argues that “the purpose of amending the MBTA to provide felony penalties for commercial exploitation of migratory birds was to distinguish between the pleasure hunter and those who kill birds as part of a business enterprise.” Opening Brief for the United States at 8. The government considers this distinction significant in determining the meaning of § 707(b)(2) of the MBTA. In that regard the government argues that the “district court’s conclusion that Section 707(b)(2) contains no scienter requirement essentially equates the offenses covered by that section with the general misdemeanor provisions of Section 707(a). The implication of a scienter requirement into the felony provision, on the other hand,” the government maintains, “furthers the apparent congressional intent to distinguish between the offenses covered by the two provisions.” Opening Brief for the United States at 9 (footnotes omitted). Second, the government argues that this court is not constrained either by case law in this circuit or Supreme Court precedent from implying a scienter element into the felony provisions of the MBTA. Finally, the government concludes by arguing that the evidence presented to the district court firmly establishes that Engler knowingly violated the law, thereby satisfying the scienter requirement it urges us to imply.
The district court’s post-trial conclusion that § 707(b)(2) contains no scienter requirement was based on its understanding *437of judicial power in construing ambiguous Congressional legislation. The court reasoned that (1) before a court may imply criminal intent as an element of a statute that is silent on the issue it must look to the intent of Congress, (2) that nothing in the legislative history of the MBTA (as construed in Missouri v. Holland, 252 U.S. 416, 40 S.Ct. 382, 64 L.Ed. 641 (1920)), suggests that Congress intended scienter as an element, and finally that (3) because Congress intended no scienter requirement for the felony provision of MBTA that a) carries a serious penalty and b) gravely besmirches the reputation of an offender, that provision offends the due process clause of the Fifth Amendment. The district court refused to save the felony provision from constitutional infirmity, noting instead that “[t]o include a specific intent requirement would be judicial legislation.” App. at 43.
In essence, the government simply asks us to determine whether the district court erred in not implying a scienter requirement in the felony provision of the MBTA. “[S]omewhat uncomfortable with the government’s apparent concession that the absence of a scienter requirement in the felony provision of the Migratory Bird Treaty Act violates the due process clause,” Maj. at 433, however, the majority addresses the more difficult issue whether scienter must be an included element of a felony offense under the MBTA. Dismissing as “[m]echanical jurisprudence,” Maj. at 434, the distinctions drawn between the misdemeanor and felony penalties, the majority concludes that the “close” difference between the misdemean- or and felony penalties of the MBTA cannot “turn the trick on constitutionality.” Id. Rather, the majority holds that because “sale of species protected by the MBTA is not ‘conduct that is wholly passive,’ but more closely resembles conduct ‘that one would hardly be surprised to learn ... is not innocent,’ ... the strict liability provisions of the MBTA do not offend the requirements of due process.” Maj. at 435. Because I think this is an issue we need not, and should not, address on the facts of this case, and more important, because I believe it is far from clear that the Supreme Court would adopt similar reasoning, I respectfully depart from the majority’s judgment.
II.
As recognized by the majority, federal courts have an “obligation to afford congressional enactments the benefit of all reasonable arguments in favor of constitutionality.” Maj. at 433 (citing St. Martin Evangelical Lutheran Church, 451 U.S. 772, 780, 101 S.Ct. 2142, 2147, 68 L.Ed.2d 612 (1981)). In the instant appeal, the government reasonably argues that the 1960 amendment to the MBTA prescribing felony penalties for the commercial exploitation of migratory birds implicitly contains a scienter requirement thereby distinguishing it from the misdemeanor penalties under the Act. Thus, the government asserts, the district court should have implied a scienter requirement into the felony provisions of the MBTA. This position is bolstered by the recent decision of the Supreme Court in Liparota v. United States, 471 U.S. 419, 105 S.Ct. 2084, 85 L.Ed.2d 434 (1985). Liparota addressed the question whether in a prosecution under the federal statute governing food stamp fraud the government was required to prove not only that a defendant knowingly acquired or possessed food stamps but also that s/he knew that s/he did so in an unauthorized manner. In the course of interpreting the statute there at issue the Court noted that “ ‘[cjertainly far more than the simple omission of the appropriate phrase from the statutory definition is necessary to justify dispensing with an intent requirement’ and that criminal offenses requiring no mens rea have a ‘generally disfavored status.’ ”1 Id. 105 S.Ct. at 2088 (quoting *438United States v. United States Gypsum, 438 U.S. 422, 98 S.Ct. 2864, 57 L.Ed.2d 854 (1978)).
In general, then, the interpretative presumption is in favor of implying a scienter requirement into an otherwise silent statute. See Opening Brief for the United States at 13. In particular, it is my judgment that the legislative history of the specific statutory provision here at issue, viz. section 707(b)(2), suggests that while Congress sought to impose more severe penalties on commercial offenders of the MBTA, it sought to do so only where those offenders exhibited some degree of culpability.2 The legislative history states:
that heavier penalties, together with the forfeiture of boats, guns, and other equipment used by commercial hunters should be a deterrent to those engaged in this illegal traffic, and is a needed addition to existing law. On the other hand, ... not ... every purchaser of migratory birds should be exposed to such a heavy penalty.... [Rather, they] should be subject to ... the misdemeanor fine of up to $500, imprisonment of up to 6 months, or both....
S.Rep. No. 1779, 86th Cong., 2d Sess. 1, reprinted in (1960) U.S. Code & Ad.News 3459, 3460 (emphasis added). Contrary to the majority’s assertion that the “statutory schema presented two factual scenarios for imposing strict liability” under the misdemeanor and felony provisions of the MBTA, Congress’s express desire to deter commercial exploitation of migratory birds implicates culpable as opposed to innocent conduct as the target of the felony provisions. In other words, Congress was more concerned with the deliberate slaughter of migratory birds for profit. Thus, as a matter of statutory construction, I would hold that the district court erred in failing to imply a scienter requirement in § 707(b)(2) of the MBTA, and accordingly, it was error to dismiss the indictment pursuant to that provision.
I note that the posture in which this case reaches this court, as a prudential matter, also encourages this approach. We are not faced here with the pre-trial dismissal of an indictment on the ground that it charges the defendant under a provision deemed to be unconstitutional as in Wulff. Instead, we are asked to consider the propriety of the district court’s actions in dismissing the indictment after a full trial on the merits. Moreover, the indictment charged Engler with “knowingly” violating the statute and the court charged the jury accordingly. Thus, if the evidence in fact established “knowledge,” as the government contends, all that due process requires was met in this case. We need not reach the question whether as a matter of constitutional law scienter is a required element of a felony offense under the MBTA.3 Were we com*439pelled to do so, however, I would remain unpersuaded by the reasoning employed by the majority to conclude that § 707(b)(2), construed as a strict liability provision, satisfies the demands of due process.
III.
Morissette v. United States, 342 U.S. 246, 72 S.Ct. 240, 96 L.Ed. 288 (1952) sanctions strict liability crimes where “penalties ... are relatively small, and conviction does no grave danger to an offender’s reputation.” Id. at 256, 72 S.Ct. at 246. Focusing primarily on the severity of the penalty prong of the Morissette calculus, the majority concludes that the marginal differences between the possible sentences under the misdemeanor and felony provisions of the MBTA are not differences that make a difference as a matter of constitutional law. Although I would not lend my unqualified support to the majority’s analysis of the quantitative distinction between a sentence under the felony provisions of the MBTA in contrast to a misdemeanor sentence, my concern is with the cursory fashion in which it deals with the second prong of the Morissette calculus, viz. the damage to reputation factor. Because I believe that there are very serious, tangible, collateral consequences that attach to one’s reputation as a convicted felon, I would require at least a minimal showing of intent before an accused is convicted under § 707(b)(2), which, I believe, proscribes neither a “public welfare offense” 4 nor conduct that the ordinary citizen would recognize as wrong.
The majority’s reluctance to recognize a due process concern at the second level of Morissette stems from its belief that “it is [not] axiomatic, or proved by experience or empirical data, that there is, in the Moris-sette formulation, a ‘grave danger to an offender’s reputation’ ” when sentenced to a longer term of imprisonment under the felony provisions of the MBTA. Maj. at 434. The majority’s focus again is on the quantitative differences between the possible sentences under the two provisions. Shifting the focus to the qualitative differences between conviction pursuant to the two provisions, however, I cannot conclude with sanguinity that a conviction under a strict liability felony provision of the MBTA does not offend due process.
During oral argument some concern was expressed as to our ability to recognize the collateral consequences of felony convictions; consequences which I think highlight the qualitative differences between convictions under § 707(a) and (b):
MR. CAMPANA: ... I think, therefore, there is a significant difference between a misdemeanor and a felony.:
MR. CAMPANA: Just because of the word “felony”; the connotation of the word “felony.”
THE COURT: Just because the word is a label you’re saying?
MR. CAMPANA: Your Honor, we go through life—
THE COURT: As distinguished from a person that’s been in jail on whatever the diminished term is, that a misdemeanor would carry the difference there?
MR. CAMPANA: I think there is a big difference. When you fill out a job application, they want to know if you were convicted of a felony. When you *440fill out an application for admission to college, they want to know if you were convicted of a felony.
THE COURT: I think it goes also a bit further: [They ask,] [h]ave you ever been arrested?
MR. CAMPANA: Then they ask the next question: Felony or misdemeanor? They make a distinction — everyday in life — between a felony and misdemean- or. They don’t look at the divergent penalties involved; they look at the label. Yes, they do.
THE COURT: As to the extent of opprobrium between felony and misdemean- or, is this a matter which we take judicial notice of? This is a judicial notice [concept]?
MR. CAMPANA: I think so, Your Hon- or. I think it’s a matter of widespread knowledge.
Indeed, the Supreme Court has long recognized in other contexts the private discrimination and civil disabilities that often befall a convicted felon. As Chief Justice Earl Warren noted in his dissenting opinion in Parker v. Ellis, 362 U.S. 574, 80 S.Ct. 909, 4 L.Ed.2d 963 (1960), “[c]onviction of a felony imposes a status upon a person which not only makes him vulnerable to future sanctions through new civil disability statutes, but which also seriously affects his reputation and economic opportunities.” Id. at 593-94, 80 S.Ct. at 920. See generally Special Project, The Collateral Consequences of a Criminal Conviction, 23 Vand.L.Rev. 929 (1970); Note, Civil Disabilities of Felons, 53 Va.L.Rev. 403 (1967). Although it may be unclear in a given case what specific disabilities may attach to a felony conviction, it is “the obvious fact of life that most criminal convictions do entail adverse collateral legal consequences.” Sibron v. New York, 392 U.S. 40, 55, 88 S.Ct. 1889, 1899, 20 L.Ed.2d 917 (1968). See also Tuten v. United States, 460 U.S. 660, 663-64 & n. 7,103 S.Ct. 1412, 1414-15 & n. 7, 75 L.Ed.2d 359 (1983) (recognizing in general, the collateral consequences of felony convictions); Missouri v. Hunter, 459 U.S. 359, 372, 103 S.Ct. 673, 681, 74 L.Ed.2d 535 (1983) (Marshall, J., dissenting) (noting the collateral consequences in the context of a first-degree robbery conviction); Lane v. Williams, 455 U.S. 624, 630-33, 102 S.Ct. 1322, 1326-28, 71 L.Ed.2d 508 (1982) (acknowledging the existence of collateral consequences but holding that they do not attach to recorded parole violations); id. at 634,102 S.Ct. at 1328 (Marshall, J., dissenting) (noting that the Supreme “Court has consistently refused to canvass state law to ascertain ‘the actual existence of specific collateral consequences,’ and has presumed that such consequences exist”); Baldasar v. Illinois, 446 U.S. 222, 226-27, 100 S.Ct. 1585, 1587-88, 64 L.Ed.2d 169 (1980) (per curiam) (Marshall, J., concurring) (noting in passing “all the serious collateral consequences that a felony convictions entails”); Blackledge v. Perry, 417 U.S. 21, 28 n. 7, 94 S.Ct. 2098, 2103 n. 7, 40 L.Ed.2d 628 (1974) (observing that “conviction of a ‘felony’ often entails more serious collateral consequences than those incurred through a misdemeanor conviction”); Baldwin v. New York, 399 U.S. 66, 69, 90 S.Ct. 1886, 1888, 26 L.Ed.2d 437 (1970) (noting “[a]s in most States, ... in New York ... the collateral consequences attaching to a felony conviction are more severe than those attaching to a conviction for a misdemeanor”); Benton v. Maryland, 395 U.S. 784, 790, 89 S.Ct. 2056, 2060, 23 L.Ed.2d 707 (1969) (generally noting the adverse legal consequences of felony convictions); Sibron, 392 U.S. at 55, 88 S.Ct. at 1898 (reviewing Supreme Court case law development on the question of collateral consequences of criminal convictions and noting that “the Court abandoned all inquiry into the actual existence of specific collateral consequences and in effect presumed that they existed.”). Thus, it has been traditionally recognized that collateral consequences of felony convictions are both inevitable and serious.
Notwithstanding the grave consequences that attach to any felony conviction, it is true that the Supreme Court has not held that felony convictions may be had only upon proof of scienter. Indeed, it has never squarely confronted the issue. In *441Williams v. North Carolina, 325 U.S. 226, 65 S.Ct. 1092, 89 L.Ed. 1577 (1944), the Court upheld felony bigamy convictions in part because “[mistaken notions about one’s legal rights are not sufficient to bar prosecution for crime.” Id. at 238, 65 S.Ct. at 1099. The Williams Court was not asked to consider the nature of the penalty imposed for violation of the state bigamy statute or the ramifications thereof; rather, the Court was asked to decide whether, under the circumstances of that case, the petitioners could be penalized at all.5 Similarly, in Lambert v. California, 355 U.S. 225, 78 S.Ct. 240, 2 L.Ed.2d 228 (1957), the Court’s concern was with the criminalization of “conduct that is wholly passive.” Id. at 228, 78 S.Ct. at 243. Although the Court addressed the issue of due process, its emphasis was on the nature of the conduct punished as opposed to the nature of penalty itself. Under Lambert, any penalty — whether felony or misdemeanor — for “wholly passive” conduct would not have been sanctioned. United States v. Freed, 401 U.S. 601, 91 S.Ct. 1112, 28 L.Ed.2d 356 (1971), United States v. Dotterweich, 320 U.S. 277, 64 S.Ct. 134, 88 L.Ed. 48 (1943), and United States v. Balint, 258 U.S. 250, 42 S.Ct. 301, 66 L.Ed. 604 (1922), cited by the majority, see maj. at 435, are all distinguishable from this case in that they regulate conduct that poses a threat to the public safety. The protection of migratory birds, albeit a legitimate issue of public concern, can hardly be equated with the health and safety concerns associated with hand-grenades and drug distribution. Finally, although the Court in Shevlin-Car-penter Co. v. Minnesota, 218 U.S. 57, 30 S.Ct. 663, 54 L.Ed. 930 (1910), acknowledged that public policy may sometimes require non-recognition of defenses of ignorance or good-faith, the Court has since limited the category of those offenses in which the strict criminal liability may be imposed. See United States v. United States Gypsum Co., 438 U.S. 422, 436-38, 98 S.Ct. 2864, 2873-74, 57 L.Ed.2d 854 (1978). A violation of the MBTA simply does not fall into the category of felony offenses that the Supreme Court has recognized as constitutional without proof of scienter. Namely, the sale of bird parts is neither a public welfare offense nor conduct that an average person would realize was criminal, much less felonious. Had the majority properly considered the Supreme Court’s decision in Liparota perhaps these distinctions would have been evident. See 105 S.Ct. at 2092. Instead, it creates a new category of strict liability felony offenses to which any unsuspecting citizen may fall prey.
Under the majority’s approach an unassuming tourist who, without knowledge that a particular bird is a protected species, picks up a carcass from alongside the highway may be subject to a felony conviction and all of the attendant consequences if s/he later sells or offers to sale the bird to a government agent, or even an admiring neighbor. I simply cannot join in a “judgment call[ ]” that permits such a result. As recognized by the majority “[t]he Supreme Court has indicated that due process may set some limits on the imposition of strict criminal liability.” Maj. typescript at 433. I do not think that this case presents us with the opportunity to determine precisely what those limits should be. On this record, however, no due process violation has occurred. I would reverse the judgment of the district court dismissing the indictment under the felony provisions and remand for resentencing.

. The majority attempts to minimize the significance of Liparota by noting that "[d]ue process was not at issue in Liparota." Maj. at 432 n. 2. It is precisely because of the Liparota Court’s recognition of and allegiance to the above-quoted principle, however, that the due process issue *438was averted. Similarly, in the instant case, as acknowledged by both parties, recognition of a minimum culpability requirement would satisfy the demands of due process. (Of course, Engler does not challenge the propriety of a scienter requirement as an element of a § 707(b)(2) offense. Rather, he challenges both the power of Congress to omit it and the authority of the courts to imply it.)


. The government similarly construes the statute to require some culpability. At oral argument the following colloquy took place:
THE COURT: ... What is the Government’s position as to how the implied scienter comes into this case?
MS. MCGUIRE: Your Honor, the scienter requirement would be that a defendant knows that he is selling a bird or bird parts, and that bird or bird parts generally are protected by federal law.
THE COURT: And there are two pieces: One, the bird, and the selling of it.
MS. MCGUIRE: Right. And in fact if someone sold, let’s say a necklace made of hawk talons, but in fact was acting under a good-faith belief that they were made from some man-made, let's say plastic, that that would be a good defense to a prosecution if they in fact could establish thal.
THE COURT: ... If you were to condense this whole argument to say how we’re finding implied scienter, what would you say?
MS. MCGUIRE: That in order to be convicted of a felony under this statute, a defendant must act knowingly that what he sold was a bird or bird parts, and that, in fact, bird or bird parts were protected by law.


. Assuming arguendo that scienter is not an element of § 707(b)(2), in the instant appeal the government merely overproved its case. I emphasize that this appeal comes to us after a full *439trial on the merits. The indictment clearly charged Engler with a knowing violation, and, by virtue of his entrapment defense, Engler concedes all elements of the offense with which he is charged. Moreover, during oral argument, counsel for appellant acknowledged that the “knowingly instruction given to the jury was consistent with a construction of the MBTA that required proof of scienter before one could be convicted under the felony provisions of that statute. Thus, there is no impediment to our directing reinstatement of the convictions of Engler pursuant to § 707(b)(2) and remanding for resentencing.


. Public welfare offenses, first defined by the Supreme Court in Morissette, 342 U.S. at 252-53, 72 S.Ct. at 244-45, proscribes the "type of conduct that a reasonable person should know is subject to stringent public regulation and may seriously threaten the community’s health or safety.” Liparota, 105 S.Ct. at 2092.


. Williams involved the prosecution of a man and woman who, domiciled in North Carolina, left their spouses in North Carolina, obtained decrees of divorce in Nevada, married and returned to North Carolina to live. North Carolina refused recognition of the Nevada divorce decrees and the petitioners were convicted of bigamy. The Supreme Court noted that petitioners "assumed the risk” both that North Carolina would not recognize the Nevada divorces as valid and that that decision would be upheld by the Court. The facts of Williams and the passing comment quoted by the majority, see maj. at 433, is simply inapposite to the issues involved in the instant appeal.